Case 2:20-cr-00103-Z-BR Document 62 Filed 03/11/21 Page1iof1 PagelD 156

 

US. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT eee ALED OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

AMARILLO DIVISION MAR 1 1 2021
/
CLERK, U.S. DISTRICT C T
UNITED STATES OF AMERICA § By. —_ one
s G+
Plaintiff, §
§
V. § 2:20-CR-103-Z-BR-(2)
§
DAX WHEATLEY §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 23, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Dax Wheatley filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently
examined all relevant matters of record in the above referenced cause—including the elements of
the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby
determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Dax Wheatley was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Dax Wheatley; and ADJUDGES Defendant Dax
Wheatley guilty of Count Two in violation of 16 U.S.C. § 470ee(a). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, March _(/ , 2021.

 

MAPTHEW £. KACSMARYK —
UXITED STATES DISTRICT JUDGE

 
